Citation Nr: 0530632	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  

In November 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.  

During the November 2004 travel Board hearing, the veteran 
withdrew his appeal of the issue of entitlement to a higher 
rate of nonservice-connected pension based on unreimbursed 
medical expenses.  He submitted a written withdrawal of that 
issue pursuant to 38 C.F.R. § 20.204.  Thus, the only issue 
on appeal is as set forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has post-traumatic stress disorder as a 
result of sexual trauma during service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA) were examined and the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

The veteran asserts that he developed post-traumatic stress 
disorder as a result of inservice personal assaults, 
including sexual trauma.  He credibly testified during a 
November 2004 hearing before the Board that his behavior 
changed after being harassed by several other servicemen.  
Specifically, he stated that during a confinement in 1973, he 
was beaten up and sexually assaulted by the Marines who were 
guarding him.  He stated that he was subsequently coerced 
into having oral sex on several occasions with "C.C.", in 
exchange for early release from his confinement.  Thereafter, 
he developed problems with his nerves and became a behavioral 
problem in order to get out of the service. 

The veteran's service personnel records show that he was 
reprimanded in December 1972 for disrespecting an officer, 
that he was confined in 1973, and that subsequent thereto he 
was counseled on a number of occasions with respect to his 
deficiencies in military behavior.  Service medical records 
note that the veteran was seen with complaints of a rash over 
his entire body in February 1973, less than 24 hours after a 
period of confinement; a psycho-physiologic skin reaction was 
suspected.  In August 1973, the veteran underwent psychiatric 
evaluation and was determined to be emotionally unstable with 
a situational adjustment reaction.  He was discharged as 
unsuitable for military service.

Post-service treatment records include various diagnoses for 
psychiatric complaints, with the most recent treatment 
records showing a diagnosis of post-traumatic stress 
disorder.  The veteran's treating VA psychiatrist reported a 
confirmed diagnosis of post-traumatic stress disorder in May 
2004, and referred to a report of the veteran's treating VA 
therapist that reflects treatment to address issues that 
occurred during service and resulted in post-traumatic stress 
disorder related to military sexual assault.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and, credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).

If a post-traumatic stress disorder claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Following a complete review of the record evidence, the Board 
finds that there is nothing in the veteran's personnel 
records or otherwise to suggest that he had behavioral 
problems before December 1972.  His personnel records are 
consistent with his credible testimony before the Board that 
once he was confined in early 1973, he was reprimanded and/or 
counseled for behavior problems on a regular basis.  In fact, 
the day after his confinement, it was noted that his 
performance was inconsistent and that he was uncooperative.  
In addition, service medical records confirm that fact that 
he was seen with complaints of a rash related to psychiatric 
symptoms.  

As noted above, VA practitioners have attributed the 
veteran's diagnosis of post-traumatic stress disorder to his 
military service based on the occurrence of military sexual 
assault.

Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that he experienced a stressful 
event during service upon which a diagnosis of post-traumatic 
stress disorder may be based.  Consequently, the current 
diagnosis of post-traumatic stress disorder is accepted as it 
is specifically based upon military sexual assault.  
Therefore, service connection for post-traumatic stress 
disorder is granted.







(CONTINUED ON NEXT PAGE)


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


